                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           Chief Judge Philip A. Brimmer

Civil Action No. 15-cv-01476-PAB-MEH

ROBERT OSTRANDER, individually, and on behalf of all others similarly situated,

      Plaintiff,

v.

CUSTOMER ENGINEERING SERVICES, LLC,
JAMES N. FOX, and
MARY FOX,

      Defendants.


                                         ORDER


      This matter is before the Court on the parties’ Joint Notice of Settlement Funding

[Docket No. 132]. On February 21, 2019, the Court entered an order approving the

parties’ settlement agreement and dismissing the case without prejudice. Docket No.

129 at 16. The order provided that, once the settlement was funded pursuant to the

terms of the parties’ settlement agreement, the Court would enter an order dismissing

the case with prejudice. Id. On March 22, 2019, the parties filed a joint notice stating

that the settlement has been funded. Docket No. 132. Accordingly, it is

      ORDERED that this case is dismissed with prejudice. It is further

      ORDERED that this case is closed.
DATED March 22, 2019.

                        BY THE COURT:


                         s/Philip A. Brimmer
                        PHILIP A. BRIMMER
                        Chief United States District Judge




                          2
